UNPUBLISHED

UNITED STATES COURT OF APPEALS
                FOR THE FOURTH CIRCUIT


JOSEPH R. JOHNSON,                        
                 Plaintiff-Appellant,
                 v.
CIRCUIT CITY STORES, INCORPORATED;               No. 01-1244
FIRST NORTH AMERICAN NATIONAL
BANK,
              Defendants-Appellees.
                                          
            Appeal from the United States District Court
         for the Eastern District of Virginia, at Alexandria.
                Leonie M. Brinkema, District Judge.
                          (CA-98-1407-A)


In Re: JOSEPH R. JOHNSON,                 
                                                 No. 01-6286
                            Petitioner.
                                          
                On Petition for Writ of Mandamus.
                         (CA-98-1407-A)

                       Submitted: June 29, 2001

                      Decided: September 10, 2001

   Before WILKINS, LUTTIG, and MICHAEL, Circuit Judges.



No. 01-1244 affirmed and No. 01-6286 petition denied by unpub-
lished per curiam opinion.
2                JOHNSON v. CIRCUIT CITY STORES, INC.
                               COUNSEL

Joseph R. Johnson, Appellant Pro Se. Waller Trolinger Dudley, Rob-
ert J. Lloyd, III, MCGUIRE WOODS, L.L.P., McLean, Virginia, for
Appellees.



Unpublished opinions are not binding precedent in this circuit. See
Local Rule 36(c).


                               OPINION

PER CURIAM:

   Joseph Johnson appeals the district court’s orders directing that
Johnson’s notice of dismissal not be filed in a closed case and deny-
ing his motions to set aside the judgment and for a hearing on the
matter. Johnson has also filed a petition for writ of mandamus
requesting that this court direct the district court to file the notice of
dismissal. We have reviewed the record and the district court’s orders
and find no reversible error. We therefore affirm the orders on the
reasoning of the district court. We deny Johnson’s mandamus petition
because he is not entitled to the relief he seeks.

   The Appellees have filed a motion for sanctions under Fed. R. App.
P. 38. Johnson’s filing of this appeal, asking the court to revisit litiga-
tion that was finally decided on its merits nearly two years ago, is suf-
ficiently abusive to merit granting sanctions in favor of the Appellees.
In re Vincent, 105 F.3d 943, 945 (4th Cir. 1997). Johnson’s litigation
efforts are obviously misguided and it is clear from the record that he
has acted in bad faith. Chambers v. NASCO, 501 U.S. 32, 45-46
(1991). At this point, it appears that absent intervention by this court,
Johnson will continue to file frivolous appeals.* Johnson has had

  *Aside from the appeals sub judice, Johnson has filed seven other
appeals involving the Appellees, all of which were frivolous. See John-
son v. Circuit City Stores, Inc., Nos. 99-2020, 99-2021, 99-2022, 00-
2144, 00-2145, 00-2146, 01-6078.
                 JOHNSON v. CIRCUIT CITY STORES, INC.                 3
notice from the court regarding the possibility of Rule 38 sanctions
and was afforded reasonable opportunity to respond and he has done
so. See Fed. R. App. P. 38.

  In lieu of particularized fees and costs, we order Johnson to pay
sanctions in the amount of $500.00. See Vincent, 105 F.3d at 945;
Brock v. Angelone, 105 F.3d 952, 954 (4th Cir. 1997). Additionally,
we enjoin Johnson from filing any further civil appeals in this court
until the monetary sanctions are paid, and unless a district court judge
certifies that his appeal is not frivolous. See Brock, 105 F.3d at 954.

  We deny Johnson’s motion to waive copy requirements. We dis-
pense with oral argument because the facts and legal contentions are
adequately presented in the materials before the court and argument
would not aid the decisional process.

                                          No. 01-1244 - AFFIRMED
                                  No. 01-6286 - PETITION DENIED